
	
		I
		111th CONGRESS
		2d Session
		H. R. 5677
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Young of Florida
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Outer Continental Shelf Lands Act and the
		  Federal Water Pollution Control Act to modernize and enhance the Federal
		  Government’s response to oil spills, to improve oversight and regulation of
		  offshore drilling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure All Facilities to Effectively Guard the United
			 States Against and Respond to Dangerous Spills Act of
			 2010 or the SAFEGUARDS Act of
			 2010.
		2.Oil spill
			 response plans for drilling on the outer Continental ShelfThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following:
			
				32.Oil spill
				response plan requirementsThe
				Secretary may not issue any permit or other authorization for exploration for
				or production of oil and gas under a lease under this Act unless an oil spill
				response plan for the operations of the facility on which the activity is
				conducted has been approved by the Secretary of the Department in which the
				Coast Guard is operating as meeting the requirements for such a plan under
				section 311(j) of the Federal Water Pollution Control Act (33 U.S.C.
				1321(j)).
				.
		3.Approval of oil
			 spill response plansSection
			 311(j)(5)(A) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(5)(A)) is amended by adding at the end the following:
			
				(iii)Not later than 180 days after the date of
				enactment of the SAFEGUARDS Act of 2010, the President shall issue regulations
				to ensure that an owner or operator of an offshore facility is not in
				compliance with requirements under this paragraph unless the owner or operator
				submits the plan required under clause (i) to the Secretary of the Department
				in which the Coast Guard is operating and the Secretary approves the
				plan.
				.
		4.Containment
			 device or blowout preventer failureSection 311(j)(5)(A)(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(j)(5)(A)(i)) is amended by inserting
			 before the period at the end the following: , including as the result of
			 an uncontrolled or uncontained discharge from a well.
		5.Water quality
			 monitoringSection 311(d)(2)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)(2)) is amended by
			 adding at the end the following:
			
				(N)Water quality monitoring by the
				Administrator of waters affected by discharges of oil or other hazardous
				substances that begins not later than 48 hours after such a discharge is
				reported.
				.
		6.Extension of
			 deadline for review of exploration planSection 11(c)(1) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1340(c)(1)) is amended—
			(1)by striking
			 thirty days and inserting 90 days; and
			(2)by inserting
			 before the last sentence the following: The Secretary may extend such
			 90-day period by 60 days if the Secretary certifies that such extension is
			 necessary to allow adequate consideration of the plan..
			7.National Incident
			 CommanderSection 311(d)(2)(I)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)(2)(I)) is amended
			 by inserting before the period at the end the following: , which shall
			 include the designation of the Commandant of the Coast Guard as the National
			 Incident Commander for all activities in response to such a discharge or threat
			 if such a discharge or threat affects waters with respect to which the Coast
			 Guard is responsible for response efforts under the Plan.
		8.Categorical
			 exclusions prohibitedSection
			 11(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c)) is amended
			 by redesignating paragraph (4) as paragraph (5), and by inserting after
			 paragraph (3) the following:
			
				(4)An exploration plan submitted under this
				subsection shall not be eligible for a categorical exclusion under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq).
				. 
		9.Update of
			 National Contingency PlanNot
			 later than 6 months after the date of enactment of this Act, and at least every
			 5 years thereafter, the President shall update the National Contingency Plan
			 required under section 311(d) of the Federal Water Pollution Control Act (33
			 U.S.C. 1321(d)) and shall ensure that each update includes separate response
			 plans for—
			(1)discharges of oil
			 or other hazardous materials into or upon land; and
			(2)discharges of oil
			 or other hazardous materials into or upon water.
			
